Title: James Warren to John Adams, 29 June 1784
From: Warren, James
To: Adams, John


        
          My dear Sir.
          Milton June 29th. 1784
        
        Mrs. Adams. & Miss Nabby left us last Sunday was a week ago. with a very fine Wind. which has Continued here ever since & promises her a fine passage. if good Wishes in great Abundance Contribute any thing to the shortness or pleasure of the Voyage. it must be propitious. Mr. Jeffeson will I hope hand you this. & be as agreable a Colleague as his Predecessor. you will from him & Mrs. Adams learn every thing that I could tell you, & probably much more. I shall not therefore detain you with a long Letter. on the subject of News. Politics, or Husbandry. & shall only Apologize for the appearance of the Inclosed Letter from our Friend Gerry. he sent it to my Care. & unfortunately sealed it in such a manner that the two Seals stuck together & on opening mine broke this. however not a word of the Contents have been read by any Body. or shall be & I hope will reach in as great security as if no such Accident had happened.
        I am with great Sincerity / Your Friend &c
        
          J Warren
        
      